Exhibit 10.8
INTELLECTUAL PROPERTY AGREEMENT
     This AGREEMENT made this 10th day of August, 2009, by and between OCWEN
FINANCIAL CORPORATION, a Florida corporation (“OFC”) and ALTISOURCE SOLUTIONS
S.à r.l., a private limited liability company organized under the laws of the
Grand Duchy of Luxembourg, (“ALTISOURCE S.à r.l.”).
RECITALS
     WHEREAS, OFC and Altisource Portfolio Solutions S.A. (formerly known as
Altisource Portfolio Solutions S.à r.l., formerly known as Ocwen Luxembourg S.à
r.l.), the sole parent of ALTISOURCE S.à r.l. (“ALTISOURCE Parent”), are parties
to a Separation Agreement dated as of August 10, 2009 (the “Separation
Agreement”), pursuant to which OCWEN will (i) separate the ALTISOURCE Business
(as defined in the Separation Agreement) and (ii) distribute (the “Separation”)
to the holders of shares of OCWEN’s outstanding capital stock all of the
outstanding capital stock of ALTISOURCE Parent;
          WHEREAS, following the Separation, ALTISOURCE (as defined below) will
operate the ALTISOURCE Business, and OCWEN (as defined below) will operate the
OCWEN Business (as defined in the Separation Agreement);
          WHEREAS, as part of the separation of the ALTISOURCE Business pursuant
to the Separation Agreement, OCWEN is to contribute the ALTISOURCE IP (as
defined below) to ALTISOURCE;
          WHEREAS, pursuant to the Separation Agreement, this Intellectual
Property Agreement (this “Agreement”) will govern the contribution of the
ALTISOURCE IP to ALTISOURCE;
          WHEREAS, in addition to this Agreement and the Separation Agreement,
OCWEN and ALTISOURCE are also entering into a Transition Services Agreement, a
Services Agreement, and a Technology Products Services Agreement (collectively,
the “Services Agreements”), by which ALTISOURCE will provide various services to
OCWEN (and, in the case of the Transition Services Agreement, OCWEN will provide
certain services to ALTISOURCE); and
          WHEREAS, pursuant to the Separation Agreement, this Agreement shall
govern the licensing of the Licensed Intellectual Property and the OCWEN IP,
both as defined below, necessary for the Parties to enjoy the services to be
provided under the Services Agreements.
          NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
promises contained in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions
     a) Capitalized terms used herein and not otherwise defined have the
meanings given to such terms in the Separation Agreement.
     b) For the purposes of this Agreement, the following terms shall have the
following meanings:
     “Agreement” means this Intellectual Property Agreement, including schedules
and exhibits hereto.
     “ALTISOURCE” shall mean ALTISOURCE Parent and the members of the ALTISOURCE
Group.
     “ALTISOURCE Indemnitees” shall have the meaning set forth in Section 15
below.
     “ALTISOURCE IP” shall mean all Intellectual Property to be owned by
ALTISOURCE following the Separation and includes, but is not limited to, the
Intellectual Property set forth on Schedule I hereto.
     “ALTISOURCE Parent” shall have the meaning set forth in the recitals
hereof.
     “ALTISOURCE S.à r.l.” shall have the meaning set forth in the preamble
hereof.
     “Confidential Information” means information that constitutes trade secrets
or confidential proprietary information, regardless of medium in which the
information is stored, whether now known or to be developed in the future,
including but not limited to all written technical information, data,
specifications, research and development information, engineering drawings,
operating and maintenance manuals and materials, analyses prepared by
consultants and other third parties, all cost information, sales and pricing
data, customer prospect lists, supplier records, customer and supplier lists,
customer and vendor data, development and manufacturing files, vendor and
customer drawings, formulations and specifications, quality records and reports,
and financial records and reports.
     “Disclosing Party” shall have the meaning set forth in Section 10(b) below.
     “Effective Date” means the Separation Date.
     “Intellectual Property” means all domestic and foreign patents, copyrights,
trade names, domain names, trademarks, service marks, registrations and
applications for any of the foregoing, databases, mask works, Confidential
Information, inventions (whether or not patentable or patented), processes,
know-how, procedures, computer applications, programs and other software,
including operating software, network software, firmware, middleware, design
software, design tools, systems documentation, manuals, and instructions, other
proprietary information, and licenses from third parties granting the right to
use any of the foregoing.

 



--------------------------------------------------------------------------------



 



     “Initial Term” means the term of this Agreement that begins on the
Effective Date and ends on the eighth anniversary of the Effective Date.
     “Invoiced Amount” shall have the meaning set forth in Section 5(b) below.
     “IP Fee Letter” shall have the meaning set forth in Section 5(a) below.
     “Licensed Intellectual Property” means the Intellectual Property being
licensed to OCWEN hereunder, including the Intellectual Property contained in
Schedule II attached hereto, as that schedule may be amended from time to time
in ALTISOURCE’s sole discretion.
     “Licensed Marks” means the trademarks and service marks identified as
“Trademarks” in Schedule II to this Agreement, as that schedule may be modified
by ALTISOURCE in its sole discretion, and used in conjunction with the offering
and provision of the licensed goods or services.
     “Licensed Technology” means all Licensed Intellectual Property, excluding
the Licensed Marks, necessary for OCWEN to enjoy the benefit of the Services.
     “Licensed Software” means any of the following software programs:
RealServicing, RealTrans, RealResolution, RealPortal, RealDoc, RealSynergy and
any other software developed after the date hereof licensed from ALTISOURCE to
OCWEN that is integral to OCWEN’s operations.
     “Licensee” shall mean the Party who has been granted a right to use the
other Party’s Intellectual Property.
     “Licensor” shall mean the Party who has granted the other Party a right to
use its Intellectual Property.
     “OCWEN” shall mean OFC and the members of the OCWEN Group.
     “OCWEN Competitor” means any Person (other than OCWEN), together with its
Affiliates, that provides residential loan servicing services in the United
States. For purposes of this definition, “Person” includes any “group” as that
term is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, and “beneficial ownership” shall have the meaning provided in Rule 13d-3
under the Securities Exchange Act of 1934.
     “OCWEN Indemnitiees” shall have the meaning set forth in Section 15 below.
     “OCWEN IP” shall mean any Intellectual Property owned by OCWEN following
the Separation and used in conjunction with any services provided by OCWEN to
ALTISOURCE under the Transition Services Agreement.
     “OFC” shall have the meaning set forth in the preamble hereof.

 



--------------------------------------------------------------------------------



 



     “Party” shall mean a party to this Agreement, and “Parties” shall mean all
parties to this Agreement.
     “Receiving Party” shall have the meaning set forth in Section 10(b) below.
     “Renewal Terms” means any one or more subsequent five-year renewal terms of
this Agreement, or such shorter subsequent period if this Agreement is
terminated.
     “Section” means any enumerated paragraph of this Agreement.
     “Services” means the “ALTISOURCE-Provided Services” as defined in the
Transition Services Agreement, the “Services” as defined in the Service
Agreement and the “Services” as defined in the Technology Products Services
Agreement.
     “Software Change of Control” means at any time, with respect to ALTISOURCE,
the occurrence of any of the following: (a) ALTISOURCE transfers all or
substantially all of its rights and title to (i) any of the Licensed Software or
(ii) any other Licensed Intellectual Property, the effect of which is material
and adverse to Ocwen, in either case to an OCWEN Competitor, or (b) any OCWEN
Competitor, (i) acquires (whether through legal or “beneficial ownership,” by
contract or otherwise), directly or indirectly, the right to vote more than 50%
of the total voting power of all common stock of Altisource S.à r.l. or
Altisource Parent then outstanding, or (ii) shall have elected, or caused to be
elected, a sufficient number of its or their nominees to the board of directors
of ALTISOURCE S.à r.l. or ALTISOURCE Parent such that the nominees so elected
(regardless of when elected) shall collectively constitute a majority of the
board of directors of ALTISOURCE S.à r.l. or ALTISOURCE Parent.
     “Term” means the Initial Term and any Renewal Terms.
     “Territory” means the United States and its territories.
     2. Transfer of ALTISOURCE IP
     a) OCWEN will Transfer or cause to be Transferred all right, title and
interest in and to the ALTISOURCE IP owned by OCWEN to ALTISOURCE effective on
the Effective Date free and clear of all liens and encumbrances. To accomplish
this, OCWEN will execute an assignment in form substantially similar to that
attached hereto as Exhibit A, including all exhibits thereto.
     b) Upon the request of ALTISOURCE, OCWEN, on its own behalf and on behalf
of the members of the OCWEN Group, will execute or cause to be executed such
further documents and will do such further acts or will cause such further acts
to be done as are necessary to accomplish the full and complete Transfer of all
ALTISOURCE IP to ALTISOURCE.
     c) The Parties will cooperate with one another to the extent necessary to
accomplish the full and complete Transfer of ALTISOURCE IP to ALTISOURCE,
including the recordation of all appropriate documents reflecting ALTISOURCE’s

 



--------------------------------------------------------------------------------



 



ownership of the ALTISOURCE IP with government agencies having jurisdiction over
such matters.
     d) Section 2.08 of the Separation Agreement concerning “Inadvertent or
Incorrect Transfers or Omissions of Assets or Liabilities” shall apply to the
transfer of the ALTISOURCE IP to ALTISOURCE.
     3. ALTISOURCE Grant of License; Reservation of Rights
     a) ALTISOURCE hereby grants and confirms to OCWEN the non-exclusive license
and non-exclusive right to use that portion of the Licensed Intellectual
Property necessary to use and enjoy the Services or otherwise necessary for
OCWEN to perform its residential loan servicing operations, for itself and for
the OCWEN Group, solely in the Territory, and the limited, non-exclusive, fully
paid-up, nontransferable, revocable right to access or to otherwise use, for the
term of this Agreement, all Intellectual Property owned by or, to the extent
permitted by the applicable license, licensed to ALTISOURCE solely to the extent
necessary for ALTISOURCE to perform its obligations to supply any services to
OCWEN under the Services Agreements anywhere in the world, subject to
ALTISOURCE’s rights of approval and control under this Agreement, which approval
will not be unreasonably delayed or withheld.
     b) To the extent that ALTISOURCE ceases to provide any particular Services,
the license granted hereunder for the Licensed Intellectual Property pertinent
to such Services will likewise cease, unless and to the extent that the same
Licensed Intellectual Property is required for OCWEN’s enjoyment of any other
Services being provided by ALTISOURCE for the benefit of OCWEN at the time of
cessation or in the future.
     c) The Parties agree that it is critical that the Licensed Intellectual
Property be protected and enhanced, and toward this end, OCWEN agrees, both
during the Term and thereafter, not to:
          i) combine any name or names, service marks, or trademarks with the
Licensed Marks;
          ii) use any other name or names, service marks, or trademarks in
association with the Licensed Marks in any advertising, promotion, publicity,
labeling, packaging or printed matter of any kind utilized by OCWEN without
ALTISOURCE’s prior express written consent;
          iii) do or suffer to be done any act that may in any way adversely
affect any rights of ALTISOURCE in and to the Licensed Intellectual Property or
any registrations thereof or which, directly or indirectly, may reduce the value
of the Licensed Intellectual Property or detract from them or the reputation of
ALTISOURCE;

 



--------------------------------------------------------------------------------



 



          iv) challenge the title or rights of ALTISOURCE in or to the Licensed
Intellectual Property;
          v) apply to register or maintain any application or registration
respecting the Licensed Intellectual Property or any other mark or domain name
confusingly similar to the Licensed Marks, or domain names licensed hereunder,
except with the consent and direction of ALTISOURCE and in the name of
ALTISOURCE, unless otherwise directed by ALTISOURCE;
          vi) use any colorable imitation of any of the Licensed Marks or any
variant form (including variant design forms, logos, colors, or type styles) not
specifically approved by ALTISOURCE;
          vii) misuse the Licensed Intellectual Property or take any action that
would tend to destroy or diminish the value of the Licensed Intellectual
Property; or
          viii) make use of the Licensed Technology beyond the internal
enjoyment and exploitation of the Services.
     d) The Parties agree that all use by OCWEN of the Licensed Intellectual
Property under the terms of this Agreement inures to the benefit of ALTISOURCE.
     e) OCWEN agrees to: (i) cooperate fully with ALTISOURCE in securing and
maintaining the ownership and goodwill of ALTISOURCE in the Licensed
Intellectual Property; and (ii) to assist ALTISOURCE, at ALTISOURCE’s direction,
in the protection, enhancement, maintenance, and enforcement of ALTISOURCE’s
rights in the Licensed Intellectual Property.
     f) ALTISOURCE reserves all rights in and to the Licensed Intellectual
Property, and ALTISOURCE may exercise such rights at any time. In that regard,
nothing herein shall be deemed to prevent ALTISOURCE, at any time, from using
and granting to third parties the right to use the Licensed Intellectual
Property in the Territory or elsewhere in connection with the Services.
     g) OCWEN shall not exploit the Licensed Intellectual Property licensed
hereunder outside the Territory or for any purpose beyond its use and enjoyment
of the Services without the prior express written consent of ALTISOURCE.
     h) Nothing herein shall be deemed to be a grant to OCWEN of the right to
use or exploit any Licensed Intellectual Property beyond that licensed
hereunder.
     4. OCWEN Grant of License; Reservation of Rights
     a) OCWEN hereby grants and confirms to ALTISOURCE the non-exclusive license
and non-exclusive right to use that portion of OCWEN IP necessary to use and
enjoy the services OCWEN is to provide ALTISOURCE under the Transition Services
Agreement or otherwise necessary for ALTISOURCE to perform its mortgage
services, financial services or technology products operations, for itself and
for the ALTISOURCE

 



--------------------------------------------------------------------------------



 



Group, and the limited, non-exclusive, fully paid-up, nontransferable, revocable
right to access or to otherwise use, for the term of this Agreement, all
Intellectual Property owned by or, to the extent permitted by the applicable
license, licensed to OCWEN solely to the extent necessary for OCWEN to perform
its obligations to supply any services to ALTISOURCE, subject to OCWEN’s rights
of approval and control under this Agreement, which approval will not be
unreasonably delayed or withheld.
     b) To the extent that OCWEN ceases to provide any particular services to
ALTISOURCE, the license granted hereunder for the OCWEN IP pertinent to such
services will likewise cease, unless and to the extent that the same OCWEN IP is
required for ALTISOURCE’s enjoyment of any other services being provided by
OCWEN for the benefit of ALTISOURCE at the time of cessation or in the future.
     c) The Parties agree that it is critical that the OCWEN IP be protected and
enhanced, and toward this end, ALTISOURCE agrees, both during the Term and
thereafter, not to:
          i) combine any name or names, service marks, or trademarks with any
marks included in the OCWEN IP;
          ii) use any other name or names, service marks, or trademarks in
association with any marks among the OCWEN IP in any advertising, promotion,
publicity, labeling, packaging or printed matter of any kind utilized by
ALTISOURCE without OCWEN’s prior express written consent;
          iii) do or suffer to be done any act that may in any way adversely
affect any rights of OCWEN in and to the OCWEN IP or any registrations thereof
or which, directly or indirectly, may reduce the value of the OCWEN IP or
detract from them or the reputation of OCWEN.
          iv) challenge the title or rights of OCWEN in or to the OCWEN IP;
          v) apply to register or maintain any application or registration
respecting the OCWEN IP or any other mark or domain name confusingly similar to
any marks included in the OCWEN IP, except with the consent and direction of
OCWEN and in the name of OCWEN, unless otherwise directed by OCWEN;
          vi) use any colorable imitation of any of the marks included in the
OCWEN IP or any variant form (including variant design forms, logos, colors, or
type styles) not specifically approved by OCWEN; or
          vii) misuse the OCWEN IP or take any action that would tend to destroy
or diminish the value of the OCWEN IP.
          viii) make use of any technology contained within the OCWEN IP beyond
the internal enjoyment and exploitation of the services to be provided to
ALTISOURCE by OCWEN.

 



--------------------------------------------------------------------------------



 



     d) The Parties agree that all use by ALTISOURCE of the OCWEN IP under the
terms of this Agreement inures to the benefit of OCWEN.
     e) ALTISOURCE agrees to: (i) cooperate fully with OCWEN in securing and
maintaining the ownership and goodwill of OCWEN in the OCWEN IP; and (ii) to
assist OCWEN, at OCWEN’s direction, in the protection, enhancement, maintenance,
and enforcement of OCWEN’s rights in the OCWEN IP.
     f) OCWEN reserves all rights in and to the OCWEN IP, and OCWEN may exercise
such rights at any time. In that regard, nothing herein shall be deemed to
prevent OCWEN, at any time, from using and granting to third parties the right
to use the OCWEN IP.
     g) Nothing herein shall be deemed to be a grant to ALTISOURCE of the right
to use or exploit any OCWEN IP beyond that licensed hereunder.
     5. Royalties
     a) In consideration of the rights granted to the respective Parties under
this Agreement, each Party shall provide reports and pay the other Party the
royalties set forth in that certain fee letter between OCWEN and ALTISOURCE
dated as of the date hereof (the “IP Fee Letter”).
     b) Each Party, as Licensor, shall submit statements of account to the other
Party, as Licensee, on a monthly basis with respect to all amounts payable by
the Licensee to the Licensor hereunder (the “Invoiced Amount”), setting out the
royalty amount billed to the Licensee. The Licensee shall pay the Invoiced
Amount to the Licensor by wire transfer of immediately available funds to an
account or accounts specified by the Licensor, or in such other manner as
specified by the Licensor in writing, or as otherwise reasonably agreed to by
the Parties hereto, within 30 days of the date of delivery to the Licensee of
the applicable statement of account; provided, that, in the event of any dispute
as to an Invoiced Amount, the Licensee shall pay the undisputed portion, if any,
of such Invoiced Amount in accordance with the foregoing, and shall pay the
remaining amount, if any, promptly upon resolution of such dispute.
     6. Term and Renewal
     Subject to the provisions of Sections 3(b), 4(b) and 11, this Agreement
will survive for the Initial Term and will automatically renew for four two-year
increments following the Initial Term, provided that (a) each Party has fully
complied with its obligations under this Agreement and has maintained a
performance standard acceptable to the other Party during the prior term and
(b) the Agreement has not been terminated.
     7. Quality Control
     a) The Parties recognize and acknowledge that the offering of goods or
services of inferior quality under the any licensed marks hereunder may damage
the

 



--------------------------------------------------------------------------------



 



business reputation of the Parties and the goodwill associated with such marks.
Accordingly, in order to maintain the respective Parties’ reputation for
quality, the Licensee will provide products and/or services under the licensed
marks of a quality no less than its current quality. And all promotional
material utilizing the licensed marks must be approved in writing by the
Licensor prior to use.
     b) The Licensee shall at all times and in all places permit the Licensor,
by representatives designated by the Licensor, to inspect the use made of the
Licensed Intellectual Property and the OCWEN IP, respectively, under this
Agreement. At all times, the Licensee shall comply with the reasonable quality
control procedures furnished or approved, from time to time, by the Licensor
concerning use of the licensed marks and the quality of any goods or services
offered thereunder. Upon reasonable prior notice, the Licensor may inspect and
review the offices and records of the Licensee during normal business hours for
compliance with this or any other provision of this Agreement.
     c) The Licensee shall use and display the licensed marks only in such form
and manner as are specifically approved in advance by the Licensor.
     d) The Licensee shall cause to appear the legends, markings, and notices
that the Licensor may direct on all material used by the Licensee in connection
with the Licensed Intellectual Property and OCWEN IP, respectively, and on any
printed matter on which the Licensee elects to have licensed marks appear.
     e) The Licensee shall be permitted to use any designs, materials, packages,
labels, promotional materials and advertising materials in relation to any goods
or services approved by the Licensor; provided, however, that in the event that,
after the Effective Date, any such design, material, package, label, promotional
material or advertising material is materially modified, or the manner in which
any of the foregoing is used is proposed to be materially modified, the Licensee
shall obtain the written approval of the Licensor (such approval not to be
unreasonably withheld) for such design, material, package, label, promotional
material, advertising material or such modified use thereof prior to any use
thereof.
     8. Advertising and Promotion
The Licensee shall provide to the Licensor, free of charge for its permanent
archives, copies or representative samples of all advertising and promotional
materials bearing any licensed marks.
     9. Intellectual Property Rights Ownership
     a) OCWEN acknowledges that ALTISOURCE is the owner of all right, title and
interest in and to the ALTISOURCE IP and the Licensed Intellectual Property and
is also the owner of the goodwill related to or that shall become related to any
marks included in the ALTISOURCE IP and the Licensed Marks.

 



--------------------------------------------------------------------------------



 



     b) ALTISOURCE acknowledges that OCWEN is the owner of all right, title and
interest in and to the OCWEN IP and is also the owner of the goodwill related to
or that shall become related to the marks included in the OCWEN IP.
     c) At the Licensor’s request, the Licensee shall execute any documents
reasonably required by the Licensor to confirm the Licensor’s ownership of all
rights in and to, for ALTISOURCE as Licensor, the ALTISOURCE IP and the Licensed
Intellectual Property, and, for OCWEN as Licensor, the OCWEN IP and the
respective rights of ALTISOURCE and OCWEN pursuant to this Agreement. The
Licensee shall cooperate with the Licensor in connection with the filing and
prosecution by the Licensor of applications to register, for ALTISOURCE, the
ALTISOURCE IP and Licensed Intellectual Property and, for OCWEN, the OCWEN IP,
and in connection with the maintenance and renewal of any such registrations
that may issue.
     d) The Licensee shall use the licensed Intellectual Property strictly in
compliance with the legal requirements obtaining in the Territory or wherever
the services in connection with which the licensed Intellectual Property may be
rendered and shall use such markings in connection therewith as may be required
by applicable law.
     e) Any challenge by the Licensee to the rights of the Licensor in the
licensed Intellectual Property or any attempt to register licensed Intellectual
Property in the Licensee’s or any other party’s name shall be deemed a material
and incurable default hereunder.
     f) OCWEN, pursuant to Section 3, shall not use, and shall not cause or
permit any third party to use, the Licensed Intellectual Property in any
unlawful or deceptive manner or in any other way that is likely to directly or
indirectly tarnish, dilute, denigrate, diminish, lessen the value of or
invalidate any of Licensed Intellectual Property.
     g) ALTISOURCE, pursuant to Section 4, shall not use, and shall not cause or
permit any third party to use, the OCWEN IP in any unlawful or deceptive manner
or in any other way that is likely to directly or indirectly tarnish, dilute,
denigrate, diminish, lessen the value of or invalidate any of the OCWEN IP.
     h) Any technology or Intellectual Property jointly developed by the Parties
shall become the property of ALTISOURCE and shall constitute ALTISOURCE IP.
OCWEN shall cooperate with ALTISOURCE in connection with the filing and
prosecution by ALTISOURCE of applications to register, for ALTISOURCE, any such
jointly developed technology and Intellectual Property, and in connection with
the maintenance and renewal of any such registrations that may issue.

 



--------------------------------------------------------------------------------



 



     i) Each of the Parties acknowledges and agrees that (i) OCWEN will continue
to own all of its loan servicing data, and (ii) OCWEN will grant to ALTISOURCE
free access to such loan servicing data, including, without limitation, allowing
ALTISOURCE to backup such loan servicing data in accordance with ALTISOURCE’s
reasonable standard practices, and nothing in this Agreement shall limit
ALTISOURCE’s ability to use any such data.
     j) Within 120 days of the date hereof, ALTISOURCE shall establish and
maintain a copy of the source code and the object code for all Licensed
Software, along with programmer’s notes and other materials sufficient to permit
OCWEN to understand the design and operation of the Licensed Software
(collectively, all such material the “Escrow Material”) in escrow with a
recognized escrow agent on terms and conditions reasonably acceptable to OCWEN,
including, but not limited to, identifying the occurrence of a Software Change
of Control following which OCWEN’s rights to the Licensed Software are
materially and adversely impaired as a release condition for the affected
Licensed Software (such agreement for escrow shall be referred to as the “Escrow
Agreement”). On the last day of each calendar quarter or such other period as
the Parties may jointly agree, ALTISOURCE shall deposit into such escrow, Escrow
Material corresponding to any new release or upgrades of existing Licensed
Software or new Licensed Software that has been licensed to OCWEN during the
preceding quarter, if any. None of the Escrow Material shall contain devices of
any kind that would prevent the use of the Escrow Material; provided, however,
that, if the Licensed Software normally includes password protection, the use of
software keys or other devices that disable or limit its use, then the Escrow
Material shall include: (1) the passwords, software keys and any other items
necessary to allow a party to fully utilize the Licensed Software;
(2) instructions for the use of such passwords, software keys and other items:
and (3) the means to generate additional passwords, software keys and other such
items for subsequent licensees. OCWEN may at any time request verification of
the Escrow Material in accordance with the verification procedures set forth in
the Escrow Agreement, and ALTISOURCE shall comply with their verification
obligations set forth in the Escrow Agreement.
     10. Confidentiality
     a) Confidential Information. The Parties acknowledge that information to be
shared between ALTISOURCE and OCWEN may be Confidential Information.
     b) Duty of Confidentiality. To the extent a Party (“Disclosing Party”)
shares Confidential Information with the other Party (“Receiving Party”), the
Receiving Party agrees to secure and protect the confidentiality of the
Disclosing Party’s Confidential Information in a manner consistent with the
maintenance of the Disclosing Party’s rights therein, using at least as great a
degree of care as the Receiving Party uses to maintain the confidentiality of
its own Confidential Information of a similar nature, but in no event using less
than a commercially reasonable degree of care. The Receiving Party shall not
disclose, disseminate, or otherwise publish or communicate the Disclosing
Party’s Confidential Information to any person, firm, corporation, or other
third party without the prior written consent of the Disclosing Party, except to
the Receiving Party’s direct and

 



--------------------------------------------------------------------------------



 



indirect employees, consultants, and representatives who have a need to know and
who have been informed of and made subject to obligations corresponding to the
Receiving Party’s obligations hereunder.
     c) Breach of Confidentiality. The Parties agree that in the event of a
breach of this Section by a Receiving Party or its direct or indirect employees,
consultants, or representatives, the Disclosing Party may suffer irreparable
damage for which monetary relief may be inadequate. Accordingly, in addition to
any other remedies available to it, the Disclosing Party shall be entitled to
equitable relief, including specific performance and other injunctive relief,
without the necessity of posting a bond.
     11. Termination
     a) If either Party materially defaults in the performance of any provision
of this Agreement and such default is not cured within thirty (30) days after
receiving notice of such default from the non-defaulting Party, the
non-defaulting Party shall be entitled to terminate this Agreement effective
immediately upon delivery of final written notice to the defaulting Party.
     b) If a Party (i) becomes insolvent, (ii) files a petition in bankruptcy or
insolvency, is adjudicated bankrupt or insolvent or files any petition or answer
seeking reorganization, readjustment or arrangement of its business under any
law relating to bankruptcy or insolvency, or if a receiver, trustee or
liquidator is appointed for any of the property of the Party and within 60 days
thereof such Party fails to secure a dismissal thereof or (iii) makes any
assignment for the benefit of creditors, then and in that event only, the Party
that is not the subject of such proceedings may terminate this Agreement
immediately upon written notice.
     12. Post-Termination; Expiration of Rights and Obligations
     a) If this Agreement is terminated for any cause or no cause or expires,
all rights to use the Licensed Intellectual Property granted under this
Agreement shall forthwith revert to ALTISOURCE, and OCWEN and its receivers,
representatives, trustees, agents, administrators, successors, or permitted
assigns shall have no right after the effective date of termination to use or
exploit any Licensed Intellectual Property, including no right to use, sell,
ship, market, or distribute products, services, or promotional materials bearing
the Licensed Marks, unless they have received the prior written approval of
ALTISOURCE. All materials bearing the Licensed Marks and all copies of materials
embodying or incorporating the Licensed Intellectual Property shall be destroyed
or disposed of in a manner authorized by ALTISOURCE. Upon ALTISOURCE’s request,
OCWEN shall provide evidence satisfactory to ALTISOURCE of destruction or other
disposition of such materials and things. OCWEN must do all things necessary to
withdraw all filings that reflect OCWEN as a registered, licensed, or authorized
user of any Licensed Intellectual Property.
     b) If this Agreement is terminated for any cause or no cause or expires,
all rights to use the OCWEN IP granted under this Agreement shall forthwith
revert to

 



--------------------------------------------------------------------------------



 



OCWEN, and ALTISOURCE and its receivers, representatives, trustees, agents,
administrators, successors, or permitted assigns shall have no right after the
effective date of termination to use or exploit any OCWEN IP, including no right
to use, sell, ship, market, or distribute products, services, or promotional
materials bearing the marks contained in the OCWEN IP, unless they have received
the prior written approval of OCWEN. All materials bearing the marks contained
in the OCWEN IP and all copies of materials embodying or incorporating the OCWEN
IP shall be destroyed or disposed of in a manner authorized by OCWEN. Upon
OCWEN’s request, ALTISOURCE shall provide evidence satisfactory to OCWEN of
destruction or other disposition of such materials and things. ALTISOURCE must
do all things necessary to withdraw all filings that reflect ALTISOURCE as a
registered, licensed, or authorized user of any OCWEN IP.
     c) If this Agreement is terminated for any cause or no cause or expires,
all materials containing Confidential Information of a Disclosing Party shall be
destroyed or disposed of in a manner authorized by the Disclosing Party. Upon
the Disclosing Party’s request, the Receiving Party shall provide evidence
satisfactory to the Disclosing Party of destruction or other disposition of such
materials and things.
     d) Upon termination, all payments due a Licensor shall become immediately
due and payable.
     13. Notice of Infringement and Cooperation
     a) ALTISOURCE, if it so desires, may commence to prosecute any proceedings,
claims, or suits to protect the Licensed Intellectual Property in ALTISOURCE’s
own name or in the name of OCWEN or join OCWEN as a party thereto. OCWEN agrees
to supply ALTISOURCE with such information as ALTISOURCE may reasonably request,
including information regarding sales and promotion, to aid ALTISOURCE in the
acquisition, maintenance, and renewal of applications and registrations of the
Licensed Intellectual Property, in the recordal of this Agreement, in the entry
of OCWEN as a registered or authorized user of the Licensed Intellectual
Property, or in furtherance of any other purpose related to the acquisition,
preservation, protection, or defense of the Licensed Intellectual Property.
     b) OCWEN, if it so desires, may commence to prosecute any proceedings,
claims, or suits to protect the OCWEN IP in OCWEN’s own name or in the name of
ALTISOURCE or join ALTISOURCE as a party thereto. ALTISOURCE agrees to supply
OCWEN with such information as OCWEN may reasonably request, including
information regarding sales and promotion, to aid OCWEN in the acquisition,
maintenance, and renewal of applications and registrations of the OCWEN IP, in
the recordal of this Agreement, in the entry of ALTISOURCE as a registered or
authorized user of the OCWEN IP or in furtherance of any other purpose related
to the acquisition, preservation, protection, or defense of the OCWEN IP.
     c) Each Licensee agrees to notify the Licensor promptly in writing in the
event it becomes aware of any third party infringing, misusing, or otherwise
violating any of the rights of the Licensor in its Intellectual Property, or who
the Licensee believes is,

 



--------------------------------------------------------------------------------



 



or may be infringing, diluting, or otherwise derogating the Intellectual
Property of the Licensor. The Licensor may, in its sole discretion, take action
against such third party to enforce its interests in its Intellectual Property,
and in such event shall be entitled to retain all monetary recovery from any
such third party by way of judgment, settlement, or otherwise. The Licensee
agrees to cooperate promptly and fully with any such effort, provided, however,
that the Licensor shall reimburse the Licensee for all of its out-of-pocket
expenses, not including attorneys’ fees, incurred as a result of such
assistance.
     14. Dispute Resolution.
     a) It is the intent of the Parties to use reasonable best efforts to
resolve expeditiously any dispute, controversy or claim between or among them
with respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, a Party
involved in a dispute, controversy or claim may deliver a notice (an “Escalation
Notice”) demanding an in-person meeting involving representatives of the Parties
at a senior level of management (or if the Parties agree, of the appropriate
strategic business unit or division within such entity). A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of the Party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement). Any
agenda, location or procedures for such discussions or negotiations between the
Parties may be established by the Parties from time to time; provided, however,
that the Parties shall use commercially reasonable efforts to meet within
30 days of the Escalation Notice.
     15. Indemnification
     a) OCWEN shall indemnify, defend and hold harmless ALTISOURCE, each other
member of the ALTISOURCE Group and each of their respective former and current
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “ALTISOURCE Indemnitees”)
with legal counsel reasonably acceptable to ALTISOURCE from and against all
demands, claims, injuries, losses, damages, actions, suits, causes of action,
proceedings, judgments, liabilities, and expenses, including attorneys’ fees,
court costs, and other legal expenses, arising out of or connected with the
violation of the proprietary rights of any third party through OCWEN’s actions,
including, but not limited to, liability due solely to the negligence or
recklessness of OCWEN, or of a breach of any representation or warranty made by
OCWEN in this Agreement. ALTISOURCE shall give to OCWEN notice of any such claim
or suit as soon as possible and afford OCWEN the opportunity to defend the claim
at its own expense through counsel of its own choice. Unless approved in
writing, OCWEN, its representatives, agents, and assigns shall not voluntarily
settle any such claim or suit in a manner that might in any way adversely affect
or be in derogation of any rights of ALTISOURCE in and to the Licensed
Intellectual Property or constitute any admission in respect thereof or
otherwise. Nothing herein shall preclude ALTISOURCE from participating in any
manner through counsel of its own choosing at its own expense, and no approval
by ALTISOURCE of any action by OCWEN shall

 



--------------------------------------------------------------------------------



 



affect any right of ALTISOURCE to indemnification hereunder. ALTISOURCE agrees
to cooperate to the extent reasonably necessary to reduce or eliminate the
indemnified liability.
     b) ALTISOURCE shall indemnify, defend and hold harmless OCWEN, each other
member of the OCWEN Group and each of their respective former and current
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “OCWEN Indemnitees”) with
legal counsel reasonably acceptable to OCWEN from and against all demands,
claims, injuries, losses, damages, actions, suits, causes of action,
proceedings, judgments, liabilities, and expenses, including attorneys’ fees,
court costs, and other legal expenses, arising out of or connected with the
violation of the proprietary rights of any third party through ALTISOURCE’s
actions, including, but not limited to, liability due solely to the negligence
or recklessness of ALTISOURCE, or of a breach of any representation or warranty
made by ALTISOURCE in this Agreement. OCWEN shall give to ALTISOURCE notice of
any such claim or suit as soon as possible and afford ALTISOURCE the opportunity
to defend the claim at its own expense through counsel of its own choice. Unless
approved in writing, ALTISOURCE, its representatives, agents, and assigns shall
not voluntarily settle any such claim or suit in a manner that might in any way
adversely affect or be in derogation of any rights of OCWEN or constitute any
admission in respect thereof or otherwise. Nothing herein shall preclude OCWEN
from participating in any manner through counsel of its own choosing at its own
expense, and no approval by OCWEN of any action by ALTISOURCE shall affect any
right of OCWEN to indemnification hereunder. OCWEN agrees to cooperate to the
extent reasonably necessary to reduce or eliminate the indemnified liability.
     16. Representations and Warranties
     a) OCWEN represents on behalf of itself and each member of the OCWEN Group,
and ALTISOURCE represents on behalf of itself and each member of the ALTISOURCE
Group, as follows:
          i) each Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform each of this Agreement to which it is a party and
to consummate the transactions contemplated hereby and thereby; and
          ii) this Agreement will be on or prior to the Separation Date duly
executed and delivered by it and constitutes, or will constitute, a valid and
binding agreement of it enforceable in accordance with the terms thereof.
     17. DISCLAIMERS OF WARRANTIES
     a) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ALTISOURCE HAS NOT
MADE, AND IS NOT MAKING, ANY REPRESENTATION OR WARRANTY TO OCWEN, INCLUDING WITH
RESPECT

 



--------------------------------------------------------------------------------



 



TO THE LICENSED INTELLECTUAL PROPERTY, THE SERVICES, OR THE PROSPECTS OF THE
BUSINESS TO BE CONDUCTED BY OCWEN. EXCEPT AS EXPRESSLY WARRANTED HEREIN,
ALTISOURCE EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
STATUTORY, OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND DURABILITY; ANY
WARRANTY WITH RESPECT TO INTELLECTUAL PROPERTY INFRINGEMENT; AND ANY WARRANTY
ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE. ALTISOURCE DOES NOT WARRANT
THAT ANY SOFTWARE OR SERVICES COVERED UNDER THIS AGREEMENT WILL MEET ALL OF
OCWEN’S REQUIREMENTS OR THAT THE USE OF ANY SOFTWARE WILL BE UNINTERRUPTED (FOR
WHATEVER REASON), BE FREE FROM PROGRAMMING OR OTHER ERRORS, OR WILL BE SAFE FROM
VIRUSES, WORMS OR SECURITY BREACHES. ALTISOURCE HAS NOT AUTHORIZED AND DOES NOT
AUTHORIZE ANYONE TO MAKE ANY WARRANTIES ON ALTISOURCE’S BEHALF.
     b) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OCWEN HAS NOT MADE, AND
IS NOT MAKING, ANY REPRESENTATION OR WARRANTY TO ALTISOURCE, INCLUDING WITH
RESPECT TO THE OCWEN IP, THE ALTISOURCE IP, THE SERVICES IT WILL PROVIDE TO
ALTISOURCE, OR THE PROSPECTS OF THE BUSINESS TO BE CONDUCTED BY ALTISOURCE.
EXCEPT AS EXPRESSLY WARRANTED HEREIN, OCWEN EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND DURABILITY; ANY WARRANTY WITH RESPECT TO INTELLECTUAL PROPERTY
INFRINGEMENT; AND ANY WARRANTY ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE. OCWEN DOES NOT WARRANT THAT ANY SOFTWARE OR SERVICES COVERED UNDER THIS
AGREEMENT WILL MEET ALL OF ALTISOURCE’S REQUIREMENTS OR THAT THE USE OF ANY
SOFTWARE WILL BE UNINTERRUPTED (FOR WHATEVER REASON), BE FREE FROM PROGRAMMING
OR OTHER ERRORS, OR WILL BE SAFE FROM VIRUSES, WORMS OR SECURITY BREACHES. OCWEN
HAS NOT AUTHORIZED AND DOES NOT AUTHORIZE ANYONE TO MAKE ANY WARRANTIES ON
OCWEN’S BEHALF.
     18. LIMITATION OF LIABILITY
REGARDLESS OF THE FORM OR NATURE OF ANY ACTION, CAUSE OF ACTION, OR CLAIM, UNDER
NO CIRCUMSTANCES SHALL A PARTY BE LIABLE FOR ANY SPECIAL, EXEMPLARY, PUNITIVE,
INDIRECT, INCIDENTIAL, CONSEQUENTIAL OR TREBLE DAMAGES OF ANY CHARACTER; ANY
LOSS OF PROFITS, LOSS OF USE, LOSS OF BUSINESS REVENUE, LOSS OF INCOME, LOSS OF
DATA, OR LOSS OF BUSINESS OPPORTUNITY; FAILURE TO REALIZE EXPECTED SAVINGS; OR
COSTS OF COVER, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE

 



--------------------------------------------------------------------------------



 



LICENSED INTELLECTUAL PROPERTY, THE OCWEN IP, OR THE ALTISOURCE IP, EVEN IF THE
PARTY HAS BEEN INFORMED OF THE POSSIBILITY OF SUCH DAMAGES.
     19. Costs and Expenses
     a) Each Party shall bear and pay all costs and expenses arising in
connection with its performance under this Agreement.
     b) In the event that a Licensee does not make any payment required under
the provisions of this Agreement to a Licensor when due in accordance with the
terms hereof, the Licensor may, at its option, charge the Licensee interest on
the unpaid amount at the rate of 2% per annum above the prime rate charged by
JPMorgan Chase Bank, N.A. (or its successor). In addition, the Licensee shall
reimburse the Licensor for all costs of collection of overdue amounts, including
any reasonable attorneys’ fees.
     c) Should either Party incur any costs, including attorneys’ or experts’
fees, as a result of a material breach of this Agreement by the other Party, the
breaching Party shall be liable to the non-breaching Party for all such costs in
addition to any other relief to which the non-breaching Party may be entitled.
     20. Miscellaneous
     a) Counterparts; Entire Agreement; Corporate Power.
          i) This Agreement and each other Ancillary Agreement may be executed
in one or more counterparts, including by facsimile, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each party hereto or thereto and delivered
to the other parties hereto or thereto.
          ii) This Agreement and the exhibits and schedules hereto contain the
entire agreement between the Parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein or therein.
     b) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters.
     c) Assignability. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective successors and permitted
assigns. No Party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party hereto; provided, however,

 



--------------------------------------------------------------------------------



 



that either Party may assign this Agreement without the consent of the other
party to any third party that acquires, by any means, including by merger or
consolidation, all or substantially all the consolidated assets of such Party,
subject to Section 9j in the case of a Software Change of Control. Further, any
assignee of any licensed Intellectual Property hereunder or any Person who
acquires any right or title to any licensed Intellectual Property following a
Software Change of Control or otherwise shall take such licensed Intellectual
Property subject to the license set forth herein. Any purported assignment in
violation of this Section 20(c) shall be void and shall constitute a material
breach of this Agreement.
     d) Third-Party Beneficiaries. Except for the indemnification rights under
this Agreement of any OCWEN Indemnitee or ALTISOURCE Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties hereto and are not intended to confer upon any
Person except the Parties hereto any rights or remedies hereunder and (b) there
are no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third person with any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.
     e) Notices. All notices or other communications under this Agreement or any
Ancillary Agreement shall be in writing and shall be deemed to be duly given
when (a) delivered in person, (b) sent by telecopier (except that, if not sent
during normal business hours for the recipient, then at the opening of business
on the next business day for the recipient) to the fax numbers set forth below
or (c) deposited in the United States mail or private express mail, postage
prepaid, addressed as follows:
If to OCWEN, to:
Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, Florida 33409
Attn: Corporate Secretary
Fax No.: (561) 471-4264
If to ALTISOURCE to:
Altisource Solutions S.à r.l.
2-8 Avenue Charles De Gaulle
L-1653 Luxembourg
Attn: Corporate Secretary
Fax No.: 352-2744-9499
          Either Party may, by notice to the other Party, change the address to
which such notices are to be given.
     f) Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be

 



--------------------------------------------------------------------------------



 



invalid, void or unenforceable, the remaining provisions hereof or thereof, or
the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby or thereby, as the case may
be, is not affected in any manner materially adverse to either Party. Upon any
such determination, the Parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the Parties.
     g) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     h) Survival of Covenants. Except as expressly set forth in this Agreement,
the covenants in this Agreement and the liabilities for the breach of any
obligations in this Agreement contained in Sections 2, 3, 4, 7b, 8, 9, 10, 12,
13, 14, 15, 16, 17, 18, 19, and 20 shall survive the termination or expiration
of this Agreement.
     i) Waivers of Default. Waiver by any Party hereto of any default by any
other Party hereto of any provision of this Agreement shall not be deemed a
waiver by the waiving Party of any subsequent or other default.
     j) Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the Party or Parties who are to be hereby or thereby aggrieved shall have the
right to specific performance and injunctive or other equitable relief of its
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The other Party or Parties shall not oppose the granting of such
relief. The Parties to this Agreement agree that the remedies at law for any
breach or threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived.
     k) Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party hereto, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
     l) Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein, “and “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules and exhibits
hereto) and not to any particular provision of this Agreement. Section, Exhibit,
and Schedule references are to the sections, exhibits, and schedules of or to
this Agreement unless otherwise specified. Any reference herein

 



--------------------------------------------------------------------------------



 



to this Agreement, unless otherwise stated, shall be construed to refer to this
Agreement as amended, supplemented or otherwise modified from time to time, as
permitted by the terms hereof. The word “including” and words of similar import
when used in this Agreement shall mean “including, without limitation,” unless
the context otherwise requires or unless otherwise specified. The word “or”
shall not be exclusive. There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.
     m) Jurisdiction; Service of Process; Limitations. Any action or proceeding
arising out of or relating to this Agreement shall be brought in the courts of
the State of New York located in the County of New York or in the United States
District Court for the Southern District of New York (if any party to such
action or proceeding has or can acquire jurisdiction), and each of the Parties
hereto irrevocably submits to the exclusive jurisdiction of each such court in
any such action or proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
action or proceeding shall be heard and determined only in any such court and
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. The Parties to this Agreement agree that any of
them may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary and bargained agreement between the Parties hereto
irrevocably to waive any objections to venue or to convenience of forum. Process
in any action or proceeding referred to in the first sentence of this Section
may be served on any Party to this Agreement anywhere in the world. Neither
Party hereto may bring an action against the other under this Agreement (whether
for breach of contract, negligence or otherwise) more than twelve months after
that Party becomes aware of the cause of action or one year after the
termination of this Agreement, whichever is shorter.
     n) WAIVER OF JURY TRIAL. EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.
     o) Relationship. The Parties are independent contractors and none of the
Parties is an employee, partner or joint venturer of the other. Under no
circumstances shall any of the employees of a Party be deemed to be employees of
the other Party for any purpose. No Party shall have the right to bind any other
Party to any agreement with a third party or to represent itself as a partner or
joint venturer of the other by reason of this Agreement.
     p) Compliance with Laws. The Parties shall each comply with all applicable
laws and regulations and shall obtain all appropriate government approvals
pertaining to their respective operations.
     q) Force Majeure. If the performance of this Agreement is interfered with
by any circumstance beyond the reasonable control of the Party affected,
including without

 



--------------------------------------------------------------------------------



 



limitation governmental authority to grant any consent, approval, waiver, or
authorization, or any delay on the part of any governmental authority in
granting any consent, approval, waiver, or authorization, manufacturer or
equipment vendor delays or deficiencies including ability to process correctly
calendar date-related data, delays in repair or maintenance of sites due to
restricted access by third parties, delays or barriers to construction or
coverage resulting from local zoning restrictions or frequency coordination
issues with incumbent wireless users, acts of God, such as fire, flood,
earthquake, or other natural cause, terrorist events, riots, insurrections, war
or national emergency, or strikes, boycotts, lockouts or other labor
difficulties, the Party affected by the force majeure is excused on a day-by-day
basis to the extent of the interference; provided that such Party shall use
commercially reasonable efforts to avoid or remove the causes of such
nonperformance.
     r) Incorporation of Schedules and Exhibits. The Parties agree that
Schedules I and II and Exhibit A are a part of this Agreement and may be
modified to add, delete, or otherwise change the terms of this Agreement from
time to time. Such modified or additional schedules and exhibits shall become a
part of this Agreement from the date of such modification.
* * * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Intellectual Property
Agreement to be executed as of the date first written above by their duly
authorized representatives.

            OCWEN FINANCIAL CORPORATION
      By  /s/ Ronald M. Faris         Name:   Ronald M. Faris        Title:  
President        ALTISOURCE SOLUTIONS S.À R.L.
      By  /s/ William B. Shepro         Name:   William B. Shepro       
Title:   Manager     

[Intellectual Property Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
ALTISOURCE INTELLECTUAL PROPERTY
Part A to Schedule I of Intellectual Property Agreement:
Patents
Patents
Issued

              U.S. PTO Patent No.   Issue Date   Title   Inventors
7,412,418
  8/12/2008   Expense Tracking, Electronic Ordering, Invoice Presentment, and
Payment System and Method   William C. Erbey, Russell Bulman, Robert J. Leist,
Mary Edgecomb, Donald Vetal, Armand Bonola, Stephanie Hudson, Jeffrey Neufeld,
Debra Toussaint-Blackman, Rosemary Weaver, Sandra Blum, Federico Bucspun

Pending

              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
10/918,699
  8/16/2004   Method and System for Providing Customer Relations Information  
William C. Erbey, Scott Paul Conradson
 
           
U.S.
10/937,879
  9/10/2004   Method and System for Vendor Management   Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno
 
           
U.S.
09/512,845
  2/25/2000   Method for Workflow
Processing Through
Computer Network   Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves
 
           
U.S.
10/408,079
  4/4/2003   Method and Apparatus for Providing Selective Access to Information
  Scott William Anderson

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
10/102,104
  3/19/2002   Management and Reporting System and Process for Use with Multiple
Disparate Database   Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf
 
           
U.S.
10/957,689
  10/5/2004   Management and Reporting System and Process for Use with Multiple
Disparate Database   Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf
 
           
U.S.
11/141,209
  6/1/2005   Call Center Services System and method   Dale Pickford
 
           
U.S.
11/301,247
  12/13/2005   Product Optimizer   Christopher
KennedyWilliam
ErbeyBryan Hurley
 
           
U.S.
11/727,225
  4/4/2003   Method and Apparatus for Providing Selective Access to Information
  Scott William Anderson
 
           
U.S.
11/803,306
  5/22/2006   Method and system for Loan Closing   William Erbey
Christopher
Kennedy
Bryan Hurley

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
11/802,308
  5/22/2007   Method And System
For Exchange   William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs
 
           
U.S.
12/111,714
  04/29/2008 (parent
filing 12/08/2003)   Expense Tracking, Electronic Ordering, Invoice Presentment,
and Payment System and Method   William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun
 
           
U.S.
12/335,196
  12/15/2008   Vendor Assurance   Christopher Kennedy
Bryan Hurley
 
           
U.S. utility
  Unfiled   Method and System for Collections Optimization   William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter
 
           
U.S.
12/334,168
  12/12/2008   Ocwen Exchange   Christopher Kennedy

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
12/404,958
  3/16/2009   EXPENSE TRACKING,
ELECTRONIC
ORDERING, INVOICE
PRESENTMENT, AND
PAYMENT SYSTEM AND
METHOD   Russell Bulman;
Sandra Blum
 
           
U.S.
60/163,228
  3/25/2009   APPARATUS AND
METHOD FOR MODELING
LOAN ATTRIBUTES   SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;
 
           
IN
2743 MUM 2008
  12/31/2008   Method and System for Collections Optimization   William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter
 
           
IN
979 MUM 2009
  4/15/2009   APPARATUS AND
METHOD FOR MODELING
LOAN ATTRIBUTES   SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

 



--------------------------------------------------------------------------------



 



Part B to Schedule I of Intellectual Property Agreement:
Trademarks

              Trademarks Registered   Country   Trademark   Reg. No.   Class
 
           
European Community
  REALSynergy & Design (Black & White)   6380951   09 , 36, 38
 
           
European Community
  REALSynergy Logo (Black & White)   6380943   09 , 36 , 38
 
           
European Community
  REALTRANS   1174531   38
 
           
European Community
  REALTRANS & Arrow Design   1174515   38
 
           
European Community
  REALTRANS.COM   1174440   38
 
           
European Community
  WWW.REALTRANS.COM   1174473   38
 
           
Japan
  REALSAMM   4690653   09
 
           
Switzerland
  REALPORTAL   578928   09 , 42
 
           
Switzerland
  REALSAMM   578931   09
 
           
Switzerland
  REALSERVICING   578930   09 , 42
 
           
Switzerland
  REALSynergy & Design (Black & White)   569462   09
 
           
Switzerland
  REALSynergy Logo (Black & White)   569461   09
 
           
Switzerland
  REALTRANS   578929   38
 
           
Taiwan
  REALSAMM   092007306   09
 
           
United States of America
  REALPORTAL   3333964   09 , 42
 
           
United States of America
  REALREMIT   3083245   09
 
           
United States of America
  REALREMIT   3283741   38
 
           
United States of America
  REALREMIT   3493927   35 , 36
 
           
United States of America
  REALSAMM   2863435   09
 
           
United States of America
  REALSERVICING   2813709   09 , 42

 



--------------------------------------------------------------------------------



 



                Country   Trademark   Reg. No.   Class
 
           
United States of America
  REALSYNERGY   2729544   09
 
           
United States of America
  REALSynergy & Design (Black & White)   3481637   09
 
           
United States of America
  REALSynergy Logo (Black & White)   3334360   09
 
           
United States of America
  REALTRANS   2470168   38
 
           
United States of America
  WE MAKE YOUR LOANS WORTH MORE   3410572   35 , 36
 
           
Benelux
  ALTISOURCE*   1179382   09, 35, 36, 38, 39, 42
 
           
Benelux
  ALTISOURCE PORTFOLIO SOLUTIONS*   1179383   09, 35, 36, 38, 39, 42

              Pending   Country   Mark   App. No.   Class
 
           
European Community
  THINKING AHEAD. DELIVERING TODAY.   8210155   09 , 35 , 36 , 38 , 42
 
           
European Community
  REALDOC   8216673   09 , 39, 42
 
           
India
  THINKING AHEAD. DELIVERING TODAY.   1804060   09 , 35 , 36 , 38 , 42
 
           
India
  REALDOC   1807108   09 , 39, 42
 
           
India
  REALPORTAL   1701114   09 , 42
 
           
India
  REALREMIT   1701116   09 , 35 , 36 , 38
 
           
India
  REALSAMM   1701113   09
 
           
India
  REALSERVICING   1701115   09 , 42
 
           
India
  REALSYNERGY   1701111   09
 
           
India
  REALSynergy & Design (Black & White)   1613797   09
 
           
India
  REALSynergy Logo (Black & White)   1613796   09
 
           
India
  REALTRANS   1701112   38
 
           
Norway
  THINKING AHEAD. DELIVERING TODAY.       09 , 35 , 36 , 38 , 42
 
           
Switzerland
  THINKING AHEAD. DELIVERING TODAY.       09 , 35 , 36 , 38 , 42
 
           
Switzerland
  REALDOC   506092009   09 , 39, 42

 

*   Denotes intellectual property that is owned by Altisource Portfolio
Solutions S.A. (formerly known as Altisource Portfolio Solutions S.à r.l.,
formerly known as Ocwen Luxembourg S.à r.l.) prior to the Separation. Such
intellectual property is being included on this Schedule for clarification
purposes.

 



--------------------------------------------------------------------------------



 



              Country   Mark   App. No.   Class
 
           
Switzerland
  REALREMIT   583202008   09 , 35 , 36 , 38
 
           
Switzerland
  REALSYNERGY   583182008   09
 
           
Turkey
  THINKING AHEAD. DELIVERING TODAY.       09 , 35 , 36 , 38 , 42
 
           
United States of America
  HELPING HOMEOWNERS IS WHAT WE DO!   77/103348   35 , 36
 
           
United States of America
  REALDOC   77/596166   09 , 39, 42
 
           
United States of America
  THE LEADER IN LOSS MITIGATION!   77/125656   35 , 36
 
           
United States of America
  THINKING AHEAD. DELIVERING TODAY.   77/593386   09 , 35 , 36 , 38 , 42
 
           
Uruguay
  THINKING AHEAD. DELIVERING TODAY.   401.096   09 , 35 , 36 , 38 , 42
 
           
Benelux
  ALTISOURCE PORTFOLIO SOLUTIONS & Design*   1182601   09, 35, 36, 38, 39, 42
 
           
Canada
  ALTISOURCE*   1437569   09, 35, 36, 38, 39, 42
 
           
Canada
  ALTISOURCE PORTFOLIO SOLUTIONS*   1437570   09, 35, 36, 38, 39, 42
 
           
European Community
  ALTISOURCE*   8226177   09, 35, 36, 38, 39, 42, 45
 
           
European Community
  ALTISOURCE PORTFOLIO SOLUTIONS*   8226185   09, 35, 36, 38, 39, 42, 45
 
           
India
  ALTISOURCE*   Awaiting   09, 35, 36, 38, 39, 42
 
           
India
  ALTISOURCE PORTFOLIO SOLUTIONS*   Awaiting   09, 35, 36, 38, 39, 42
 
           
Mauritius
  ALTISOURCE*   MUM0909355   09, 35, 36, 38, 39, 42
 
           
Mauritius
  ALTISOURCE PORTFOLIO SOLUTIONS*   MUM0909356   09, 35, 36, 38, 39, 42
 
           
Norway
  ALTISOURCE*   200904134   09, 35, 36, 38, 39, 42
 
           
Norway
  ALTISOURCE PORTFOLIO SOLUTIONS*   200904135   09, 35, 36, 38, 39, 42

 

*   Denotes intellectual property that is owned by Altisource Portfolio
Solutions S.A. (formerly known as Altisource Portfolio Solutions S.à r.l.,
formerly known as Ocwen Luxembourg S.à r.l.) prior to the Separation.

 



--------------------------------------------------------------------------------



 



              Country   Mark   App. No.   Class
 
           
Switzerland
  ALTISOURCE*   54711/2009   09, 35, 36, 38, 39, 42
 
           
Switzerland
  ALTISOURCE PORTFOLIO SOLUTIONS*   54708/2009   09, 35, 36, 38, 39, 42
 
           
Turkey
  ALTISOURCE*   Awaiting   09, 35, 36, 38, 39, 42
 
           
Turkey
  ALTISOURCE PORTFOLIO SOLUTIONS*   Awaiting   09, 35, 36, 38, 39, 42
 
           
United States of America
  ALTISOURCE*   77/726139   09, 35, 36, 38, 39, 42
 
           
United States of America
  ALTISOURCE PORTFOLIO SOLUTIONS*   77/726143   09, 35, 36, 38, 39, 42
 
           
Uruguay
  ALTISOURCE*   401631   09, 35, 36, 38, 39, 42

 



--------------------------------------------------------------------------------



 



Part C to Schedule I of Intellectual Property Agreement:
Domain Names
Domain Names
alti-ltd.com
altiportfoliosolutions.com
alti-ps.com
altisource.ch
altisourcelimited.com
altisource-ltd.com
altisourceportfoliosolution.com
altisource-ps.com
altisource-pslimited.com
altisourceus.com
ora-rmsi.com
pmos-llc.com
premiumtitleservices.com
realportal.com
realremit.com
realsamm.biz
realsamm.com
realservicing.biz
realservicing.net
realtrans.biz
realtrans.com
realtrans.info
realtrans.net
synergysoftware.com
Alitsourcebid.com
Alitsourcebid.net
Alitsourcebid.org
Alitsourcebid.us
Alitsourcebid.biz
Altisourcebid.com
Altisourcebid.net
Altisourcebid.org
Altisourcebid.us
Altisourcebid.biz
Altisourcehomes.com
Altisourcehomes.net
Altisourcehomes.us
Altisourcehomes.org
Altisourcehomes.biz
Altisource-homes.com
Altisource-homes.net
Altisource-homes.us

 



--------------------------------------------------------------------------------



 



Altisource-homes.org
Altisource-homes.biz
AltisourceHome.com
Altisourcehome.net
Altisourcehome.us
Altisourcehome.org
Altisourcehome.biz
altisource.eu
altisourceportfoliosolutions.eu
altisource.lu
altisourceportfoliosolutions.lu
altisourceportfoliosolutions.ch
altisource.in
altisourceportfoliosolutions.in
altisource.ca
altisourceportfoliosolutions.ca
altisource.com.mx
altisourceportfoliosolutions.com.mx
altisource.cn
altisourceportfoliosolutions.cn
altisource.tw
altisourceportfoliosolutions.tw
altisource.hk
altisourceportfoliosolutions.hk
altisource.co.nz
altisourceportfoliosolutions.co.nz
altisource.ru
altisourceportfoliosolutions.ru
altisource.net
altisourceportfoliosolutions.net
altisource.org
altisourceportfoliosolutions.org
altisourceportfoliosolution.com
globalservicingsolutions.com

 



--------------------------------------------------------------------------------



 



Part D to Schedule I of Intellectual Property Agreement:
Copyrights

          Registered Copyrights
 
  Title of Work   Registration No.   Registration Date
IMAP software
  TXu000999586   May 22, 2001

 



--------------------------------------------------------------------------------



 



      Unregistered Copyrights
 
  Title of Material   Location
BROCHURES/GUIDES/PAPERS
   
 
   
Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage
  http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#
 
   
Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs
  http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#
 
   
Mortgage Industry Outsourcing
Survey: What the Mortgage Industry Players Really Think
  http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#
 
   
Commercial Outsourcing White Paper
  http://www.ocwenbusiness.com/BPO/bs_resources.cfm
 
   
Monthly newsletters
  http://www.ocwenbusiness.com/
 
   
Your Guide to Understanding Mortgage
  http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf
 
   
Money Management 101
  http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf
 
   
Making Timely Mortgage Payments
  http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf
 
   
Understanding Your Credit Score
  http://www.ocwencustomers.com/em_credit_score.cfm
 
   
Ocwen’s 15 Point Loan Servicing Customer Commitment Plan
  http://www.ocwencustomers.com/cp_cc.cfm
 
   
Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract
  http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf
 
   
Global Servicing Solutions LLC Establishes Loan and Real Estate Servicing Office
in Canada
  http://www.globalservicingsolutions.com/Press/ocn1118f.pdf
 
   
Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating
  http://www.globalservicingsolutions.com/Press/ocn0223f.pdf
 
   
US — Structured Finance Servicer Evaluation — Commercial Mortgage Servicer :
Ocwen
  http://www.globalservicingsolutions.com/Press/OcwenV3.pdf
 
   
Ocwen Live Wire Newsletters (June 2007 — October 2007)
  http://www.ocwenbusiness.com/documents/doc/June __ 2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July__2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August__2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September__2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/October__2007_Livewire.doc

 
   
SOFTWARE
   
 
   
REALTrans
  Ocwen-India
 
   
REALSAMM
  Ocwen-India
 
   
REALSynergy
  Ocwen-India

 



--------------------------------------------------------------------------------



 



      Title of Material   Location
REALPortal
  Ocwen-India
 
   
REALRemit
  Ocwen-India
 
   
REALServicing
  Ocwen-India
 
   
REALResolution
  Ocwen-India
 
   
REALDoc
  Ocwen-India
 
   
CIS (Customizable Imaging System)
  Ocwen-India
 
   
WEBSITES
   
 
   
globalservicingsolutions.com
   
 
   
ora-rmsi.com
   
 
   
realportal.com
   
 
   
realtrans.com
   

 



--------------------------------------------------------------------------------



 



Part E to Schedule I of Intellectual Property Agreement:
Trade Secrets
Trade Secrets
REALTrans
ORA Web Portal
REALB2B
REALRemit
REALSAMM
REALSynergy
REALPortal
REALServicing
REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)
REALDoc
CIS (Customizable Imaging System)
Collection Scripting System
ACCESS Collection System
Integrated Telephony Solution (includes IVR integration)
Customer Relationship Expert (CRE)
Property Manager
Appraisal Manager (part of REALTrans extension)
REALBid (Bid, Auction and Listing site)
Stage V Reporting database and data transformations
Integrations to Ocwen.com website from REAL applications
Matrix
Collateral Management System
PMO (Project Management Office)
SharePoint Repository
Integration of REAL applications with external applications
Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)
Method and System for Collections Optimization (unfiled patent);
Pre-payment and Default Model (unfiled patent);
Housing Price Index Model
AVRM Model
Behavioral Sciences-Based Call Scripting
Strategic Tracking and Reporting Dashboard
Collector Effectiveness Model for Training and Personnel Selection
Account Scoring Model for Unsecured Collections
Segmentation Model for Unsecured Collections
Optimal Resolution Model for Unsecured Collections

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LICENSED INTELLECTUAL PROPERTY
Part A to Schedule II of Intellectual Property Agreement:
Patents
Patents
Issued

              U.S. PTO Patent No.   Issue Date   Title   Inventors
7,412,418
  8/12/2008   Expense Tracking, Electronic Ordering, Invoice Presentment, and
Payment System and Method   William C. Erbey, Russell Bulman, Robert J. Leist,
Mary Edgecomb, Donald Vetal, Armand Bonola, Stephanie Hudson, Jeffrey Neufeld,
Debra Toussaint-Blackman, Rosemary Weaver, Sandra Blum, Federico Bucspun

Pending

              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
10/918,699
  8/16/2004   Method and System for Providing Customer Relations Information  
William C. Erbey, Scott Paul Conradson
 
           
U.S.
10/937,879
  9/10/2004   Method and System for Vendor Management   Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno
 
           
U.S.
09/512,845
  2/25/2000   Method for Workflow Processing Through Computer Network   Ravi
Ramanathan
Edmund M. Johnson
Michael A. Graves
 
           
U.S.
10/408,079
  4/4/2003   Method and Apparatus for Providing Selective Access to Information
  Scott William Anderson
 
           

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
10/102,104
  3/19/2002   Management and Reporting System and Process for Use with Multiple
Disparate Database   Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf
 
           
U.S.
10/957,689
  10/5/2004   Management and Reporting System and Process for Use with Multiple
Disparate Database   Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf
 
           
U.S.
11/141,209
  6/1/2005   Call Center Services System and method   Dale Pickford
 
           
U.S.
11/301,247
  12/13/2005   Product Optimizer   Christopher
KennedyWilliam
ErbeyBryan Hurley
 
           
U.S.
11/727,225
  4/4/2003   Method and Apparatus for Providing Selective Access to Information
  Scott William Anderson
 
           
U.S.
11/803,306
  5/22/2006   Method and system for Loan Closing   William Erbey
Christopher
Kennedy
Bryan Hurley

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
11/802,308
  5/22/2007   Method And System For Exchange   William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs
 
           
U.S.
12/111,714
  04/29/2008 (parent
filing 12/08/2003)   Expense Tracking, Electronic Ordering, Invoice Presentment,
and Payment System and Method   William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun
 
           
U.S.
12/335,196
  12/15/2008   Vendor Assurance   Christopher Kennedy
Bryan Hurley
 
           
U.S. utility
  Unfiled   Method and System for Collections Optimization   William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter
 
           
U.S.
12/334,168
  12/12/2008   Ocwen Exchange   Christopher Kennedy
 
           

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
U.S.
12/404,958
  3/16/2009   EXPENSE TRACKING,
ELECTRONIC
ORDERING, INVOICE
PRESENTMENT, AND
PAYMENT SYSTEM AND
METHOD   Russell Bulman;
Sandra Blum
 
           
U.S.
60/163,228
  3/25/2009   APPARATUS AND
METHOD FOR MODELING
LOAN ATTRIBUTES   SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;
 
           
IN
2743 MUM 2008
  12/31/2008   Method and System for Collections Optimization   William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter
 
           
IN
979 MUM 2009
  4/15/2009   APPARATUS AND
METHOD FOR MODELING
LOAN ATTRIBUTES   SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

 



--------------------------------------------------------------------------------



 



Part B to Schedule II of Intellectual Property Agreement:
Trademarks
Trademarks
Registered

              Country   Trademark   Reg. No.   Class
 
           
European Community
  REALSynergy & Design (Black & White)   6380951   09, 36, 38
 
           
European Community
  REALSynergy Logo (Black & White)   6380943   09, 36, 38
 
           
European Community
  REALTRANS   1174531   38
 
           
European Community
  REALTRANS & Arrow Design   1174515   38
 
           
European Community
  REALTRANS.COM   1174440   38
 
           
European Community
  WWW.REALTRANS.COM   1174473   38
 
           
Japan
  REALSAMM   4690653   09
 
           
Switzerland
  REALPORTAL   578928   09, 42
 
           
Switzerland
  REALSAMM   578931   09
 
           
Switzerland
  REALSERVICING   578930   09, 42
 
           
Switzerland
  REALSynergy & Design (Black & White)   569462   09
 
           
Switzerland
  REALSynergy Logo (Black & White)   569461   09
 
           
Switzerland
  REALTRANS   578929   38
 
           
Taiwan
  REALSAMM   092007306   09
 
           
United States of America
  REALPORTAL   3333964   09, 42
 
           
United States of America
  REALREMIT   3083245   09
 
           
United States of America
  REALREMIT   3283741   38
 
           
United States of America
  REALREMIT   3493927   35, 36
 
           
United States of America
  REALSAMM   2863435   09
 
           
United States of America
  REALSERVICING   2813709   09, 42

 



--------------------------------------------------------------------------------



 



              Country   Trademark   Reg. No.   Class
 
           
United States of America
  REALSYNERGY   2729544   09
 
           
United States of America
  REALSynergy & Design (Black & White)   3481637   09
 
           
United States of America
  REALSynergy Logo (Black & White)   3334360   09
 
           
United States of America
  REALTRANS   2470168   38
 
           
United States of America
  WE MAKE YOUR LOANS WORTH MORE   3410572   35, 36

Pending

              Country   Mark   App. No.   Class
 
           
European Community
  THINKING AHEAD. DELIVERING TODAY.   8210155   09, 35, 36, 38, 42
 
           
European Community
  REALDOC   8216673   09, 39, 42
 
           
India
  THINKING AHEAD. DELIVERING TODAY.   1804060   09, 35, 36, 38, 42
 
           
India
  REALDOC   1807108   09, 39, 42
 
           
India
  REALPORTAL   1701114   09, 42
 
           
India
  REALREMIT   1701116   09, 35, 36, 38
 
           
India
  REALSAMM   1701113   09
 
           
India
  REALSERVICING   1701115   09, 42
 
           
India
  REALSYNERGY   1701111   09
 
           
India
  REALSynergy & Design (Black & White)   1613797   09
 
           
India
  REALSynergy Logo (Black & White)   1613796   09
 
           
India
  REALTRANS   1701112   38
 
           
Norway
  THINKING AHEAD. DELIVERING TODAY.       09, 35, 36, 38, 42
 
           
Switzerland
  THINKING AHEAD. DELIVERING TODAY.       09, 35, 36, 38, 42
 
           
Switzerland
  REALDOC   506092009   09, 39, 42
 
           
Switzerland
  REALREMIT   583202008   09, 35, 36, 38
 
           
Switzerland
  REALSYNERGY   583182008   09
 
           
Turkey
  THINKING AHEAD. DELIVERING TODAY.       09, 35, 36, 38, 42
 
           
United States of America
  HELPING HOMEOWNERS IS WHAT WE DO!   77/103348   35, 36

 



--------------------------------------------------------------------------------



 



              Country   Mark   App. No.   Class
 
           
United States of America
  REALDOC   77/596166   09, 39, 42
 
           
United States of America
  THE LEADER IN LOSS MITIGATION!   77/125656   35, 36
 
           
United States of America
  THINKING AHEAD. DELIVERING TODAY.   77/593386   09, 35, 36, 38, 42
 
           
Uruguay
  THINKING AHEAD. DELIVERING TODAY.   401.096   09, 35, 36, 38, 42

      Unregistered Trademarks   Location
RECOVER MORE!
  http://www.ocwenbusiness.com/nci.cfm#,
http://www.ocwenbusiness.com/
 
   
CLOSE MORE LOANS!
  http://www.ocwenbusiness.com/bs_loanprocessing.cfm,
http://www.ocwenbusiness.com/
 
   
(GSS LOGO) [g20198g2019801.gif]
  http://www.globalservicingsolutions.com/
 
   
GLOBAL SERVICING SOLUTIONS
  http://www.globalservicingsolutions.com/
 
   
GLOBAL EXPERIENCE ... LOCAL EXPERTISE
  http://www.globalservicingsolutions.com/
 
   
REALSynergyPLUS
  http://www.globalservicingsolutions.com/technology.html
 
   
REALResolution
  http://www.ocwenbusiness.com/documents/pdf/Moody_s.pdf

 



--------------------------------------------------------------------------------



 



Part C to Schedule II of Intellectual Property Agreement:
Domain Names
Domain Names
ora-rmsi.com
pmos-llc.com
premiumtitleservices.com
realportal.com
realremit.com
realsamm.biz
realsamm.com
realservicing.biz
realservicing.net
realtrans.biz
realtrans.com
realtrans.info
realtrans.net
synergysoftware.com

 



--------------------------------------------------------------------------------



 



Part D to Schedule II of Intellectual Property Agreement:
Copyrights
Registered Copyrights

          Title of Work   Registration No.   Registration Date IMAP software  
TXu000999586   May 22, 2001

 



--------------------------------------------------------------------------------



 



Unregistered Copyrights

      Title of Material   Location
 
   
BROCHURES/GUIDES/PAPERS
   
 
   
Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage
  http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#
 
   
Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs
  http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#
 
   
Mortgage Industry Outsourcing Survey: What the Mortgage Industry Players Really
Think
  http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#
 
   
Commercial Outsourcing White Paper
  http://www.ocwenbusiness.com/BPO/bs_resources.cfm
 
   
Monthly newsletters
  http://www.ocwenbusiness.com/
 
   
Your Guide to Understanding Mortgage
  http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf
 
   
Money Management 101
  http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf
 
   
Making Timely Mortgage Payments
  http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf
 
   
Understanding Your Credit Score
  http://www.ocwencustomers.com/em_credit_score.cfm
 
   
Ocwen’s 15 Point Loan Servicing Customer Commitment Plan
  http://www.ocwencustomers.com/cp_cc.cfm
 
   
Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract
  http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf
 
   
Global Servicing Solutions LLC Establishes Loan and Real Estate Servicing Office
in Canada
  http://www.globalservicingsolutions.com/Press/ocn1118f.pdf
 
   
Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating
  http://www.globalservicingsolutions.com/Press/ocn0223f.pdf
 
   
US — Structured Finance Servicer Evaluation — Commercial Mortgage Servicer :
Ocwen
  http://www.globalservicingsolutions.com/Press/OcwenV3.pdf
 
   
Ocwen Live Wire Newsletters (June 2007 — October 2007)
  http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
 
  http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
 
  http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
 
  http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;
 
  http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc
 
   
SOFTWARE
   
 
   
REALTrans
  Ocwen-India
 
   
REALSAMM
  Ocwen-India
 
   
REALSynergy
  Ocwen-India

 



--------------------------------------------------------------------------------



 



      Title of Material   Location
 
   
REALPortal
  Ocwen-India
 
   
REALRemit
  Ocwen-India
 
   
REALServicing
  Ocwen-India
 
   
REALResolution
  Ocwen-India
 
   
REALDoc
  Ocwen-India
 
   
CIS (Customizable Imaging System)
  Ocwen-India
 
   
WEBSITES
   
 
   
globalservicingsolutions.com
   
 
   
ora-rmsi.com
   
 
   
realportal.com
   
 
   
realtrans.com
   

 



--------------------------------------------------------------------------------



 



Part E to Schedule II of Intellectual Property Agreement:
Trade Secrets
Trade Secrets
REALTrans
ORA Web Portal
REALB2B
REALRemit
REALSAMM
REALSynergy
REALPortal
REALServicing
REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)
REALDoc
CIS (Customizable Imaging System)
Collection Scripting System
ACCESS Collection System
Integrated Telephony Solution (includes IVR integration)
Customer Relationship Expert (CRE)
Property Manager
Appraisal Manager (part of REALTrans extension)
REALBid (Bid, Auction and Listing site)
Stage V Reporting database and data transformations
Integrations to Ocwen.com website from REAL applications
Matrix
Collateral Management System
PMO (Project Management Office)
SharePoint Repository
Integration of REAL applications with external applications
Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)
Method and System for Collections Optimization (unfiled patent);
Pre-payment and Default Model (unfiled patent);
Housing Price Index Model
AVRM Model
Behavioral Sciences-Based Call Scripting
Strategic Tracking and Reporting Dashboard
Collector Effectiveness Model for Training and Personnel Selection
Account Scoring Model for Unsecured Collections
Segmentation Model for Unsecured Collections
Optimal Resolution Model for Unsecured Collections

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INTELLECTUAL PROPERTY ASSIGNMENT
     WHEREAS, OCWEN FINANCIAL CORPORATION, a Florida corporation, (“ASSIGNOR”),
having a place of business at: 1661 Worthington Road, Suite 100, West Palm
Beach, FL 33409, USA,, is either the direct or indirect owner of all right,
title, and interest in and to certain intellectual property, consisting of all
domestic and foreign patents, copyrights, trade names, domain names, trademarks,
service marks, registrations and applications for any of the foregoing,
databases, mask works, inventions, processes, know-how, procedures, computer
applications, programs and other software, including operating software, network
software, firmware, middleware, design software, design tools, systems
documentation, manuals, and instructions, and other proprietary information,
technical and other data, trade secrets, confidential or proprietary
information, lists, documents, and other proprietary rights, including without
limitation those contained on the attached schedule and those set forth in
Exhibits A-D (collectively, the “Intellectual Property”) used in connection with
ASSIGNOR’s business as it relates to business process and knowledge process
outsourcing; and
     WHEREAS, ALTISOURCE Solutions S.à r.l., a société à responsabilité limitée
organized under the laws of Luxembourg (“ASSIGNEE”), seeks to acquire all right,
title, and interest in and to the Intellectual Property, including the goodwill
represented thereby, and all applications and registrations for the Intellectual
Property;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor does hereby assign to
Assignee all right, title, and interest in and to the Intellectual Property,
including all applications and registrations for the Intellectual Property,
together with the goodwill of the business symbolized by the Intellectual
Property, and the right to sue for and collect all awards, proceeds, and
compensation accruing for past infringements of the Intellectual Property. In
furtherance hereof, Assignor and Assignee hereby agree to execute all necessary
documents to accomplish this Assignment, including executing documents that are
substantially in the forms attached hereto as follows:
Exhibit I — Assignment of Patents
Exhibit II — Assignment of Trademarks
Exhibit III — Assignment of Copyrights
Exhibit IV — Assignment of Domain Names

            ASSIGNOR
      By:           Name:           Title:           Date:      

 



--------------------------------------------------------------------------------



 



            ASSIGNEE
      By:           Name:           Title:           Date:        

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
INTELLECTUAL PROPERTY ASSIGNMENT
Company To Company Assignment
(WORLDWIDE PATENT RIGHTS)
     WHEREAS, Ocwen Financial Corporation (hereinafter referred to as
“ASSIGNOR”), having a place of business at: 1661 Worthington Road, Suite 100,
West Palm Beach, FL 33409, USA, is the owner of the entire right, title and
interest in and to U.S. and foreign Patent Applications and/or U.S. and foreign
Patents attached hereto as Schedule A (the “Patent Rights”) and the inventions
claimed therein (the “Inventions”); and
     WHEREAS, Altisource Solutions S.à r.l. (hereinafter referred to as
“ASSIGNEE”), having a place of business at: 2-8 Avenue Charles De Gaulle, L-1653
Luxembourg, is desirous of acquiring the full and exclusive right in and to said
Inventions and all documents and things relating to the conception, reduction to
practice and/or practice of the Inventions (the “Related Documents”) and the
entire right, title and interest in and to said Patent Rights, including any
Letters Patent which may be granted therefor, in the United States and its
territorial possessions and in any and all foreign countries, including any and
all divisions, continuations, substitutions, renewals, re-examination, extension
and reissues thereof, and any other applications claiming priority thereto;
     NOW, THEREFORE, in consideration of the sum of FIVE DOLLARS ($5.00), the
receipt whereof is hereby acknowledged, and for other good and valuable
consideration, ASSIGNOR, by these presents, does sell, assign and transfer unto
said ASSIGNEE the full and exclusive right in and to said Inventions, Patent
Rights, and Related Documents in the United States and its territorial
possessions and in all foreign countries and the entire right, title and
interest, including the right to sue for past infringement, if any, and all
rights pursuant to 35 U.S.C. §154, in and to any and all Letters Patent which
may be granted therefor in the United States and its territorial possession and
in any and all foreign countries and in and to any and all divisions,
continuations, substitutions, renewals, re-examination, extension and reissues
thereof, and any other applications claiming priority thereto;
     ASSIGNOR hereby authorizes and requests the Patent Office Officials in the
United States and its territorial possessions and in any and all foreign
countries to issue any and all of said Letters Patent, when granted, to said
ASSIGNEE as the assignee of the entire right, title and interest in and to the
same, for the sole use and behoof of said ASSIGNEE and said

 



--------------------------------------------------------------------------------



 



ASSIGNEE’s successors and assigns, to the full end of the term for which said
Letters Patent may be granted, as fully and entirely as the same would have been
held by ASSIGNOR had this assignment and sale not been made.

     
ASSIGNOR:
  OCWEN FINANCIAL CORPORATION
 
   
Date:  
   
 
  By:
 
  Title:
 
   
ASSIGNEE:
  ALTISOURCE SOLUTIONS S.À R.L.
 
   
Date:  
   
 
  By:
 
  Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
Company To Company Assignment
(WORLDWIDE PATENT RIGHTS)
Patents

              Issued   U.S. PTO Patent No.   Issue Date   Title   Inventors
 
           
7,412,418
  8/12/2008   Expense Tracking, Electronic Ordering, Invoice Presentment, and
Payment System and Method   William C. Erbey, Russell Bulman, Robert J. Leist,
Mary Edgecomb, Donald Vetal, Armand Bonola, Stephanie Hudson, Jeffrey Neufeld,
Debra Toussaint-Blackman, Rosemary Weaver, Sandra Blum, Federico Bucspun

              Pending   Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
10/918,699
  8/16/2004   Method and System for Providing Customer Relations Information  
William C. Erbey,
Scott Paul Conradson
 
           
U.S.
10/937,879
  9/10/2004   Method and System for Vendor Management   Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno
 
           
U.S.
09/512,845
  2/25/2000   Method for Workflow
Processing Through
Computer Network   Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves
 
           
U.S.
10/408,079
  4/4/2003   Method and Apparatus for Providing Selective Access to Information
  Scott William Anderson

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
10/102,104
  3/19/2002   Management and Reporting System and Process for Use with Multiple
Disparate Database   Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf
 
           
U.S.
10/957,689
  10/5/2004   Management and Reporting System and Process for Use with Multiple
Disparate Database   Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf
 
           
U.S.
11/141,209
  6/1/2005   Call Center Services System and method   Dale Pickford

 
           
U.S.
11/301,247
  12/13/2005   Product Optimizer   Christopher
KennedyWilliam
ErbeyBryan Hurley
 
           
U.S.
11/727,225
  4/4/2003   Method and Apparatus for Providing Selective Access to Information
  Scott William Anderson
 
           
U.S.
11/803,306
  5/22/2006   Method and system for Loan Closing   William Erbey
Christopher
Kennedy
Bryan Hurley

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
11/802,308
  5/22/2007   Method And System
For Exchange   William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs
 
           
U.S.
12/111,714
  04/29/2008 (parent
filing 12/08/2003)   Expense Tracking, Electronic Ordering, Invoice Presentment,
and Payment System and Method   William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra
Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun
 
           
U.S.
12/335,196
  12/15/2008   Vendor Assurance   Christopher Kennedy
Bryan Hurley
 
           
U.S.
utility
  Unfiled   Method and System for Collections Optimization   William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter
 
           
U.S.
12/334,168
  12/12/2008   Ocwen Exchange   Christopher Kennedy

 



--------------------------------------------------------------------------------



 



              Ser. No.   Filing Date   Title   Inventors
 
           
U.S.
12/404,958
  3/16/2009   EXPENSE TRACKING,
ELECTRONIC
ORDERING, INVOICE
PRESENTMENT, AND
PAYMENT SYSTEM AND
METHOD   Russell Bulman;
Sandra Blum
 
           
U.S.
60/163,228
  3/25/2009   APPARATUS AND
METHOD FOR MODELING
LOAN ATTRIBUTES   SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;
 
           
IN
2743 MUM 2008
  12/31/2008   Method and System for Collections Optimization   William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter
 
           
IN
979 MUM 2009
  4/15/2009   APPARATUS AND
METHOD FOR MODELING
LOAN ATTRIBUTES   SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

 



--------------------------------------------------------------------------------



 



EXHIBIT II
TO
INTELLECTUAL PROPERTY ASSIGNMENT
TRADEMARK ASSIGNMENT
     WHEREAS, Ocwen Financial Corporation, a Florida corporation, having a place
of business at 1661 Worthington Road, West Palm Beach, Florida 33409
(hereinafter “ASSIGNOR”), is the owner of all right, title, and interest in,
under and to the trademarks listed in Schedule A attached hereto (hereinafter
the “Trademarks”); and
     WHEREAS Altisource Solutions S.à r.l., a société à responsabilité limitée
organized and existing under the laws of Luxembourg, having a place of business
at 2-8 Avenue Charles De Gaulle, L-1653 Luxembourg (hereinafter “ASSIGNEE”), is
desirous of acquiring said Trademarks and the registrations and applications
therefor, along with the goodwill of the business pertaining thereto.
     NOW, THEREFORE, for the sum of FIVE DOLLARS ($5.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, said ASSIGNOR does hereby assign unto the said ASSIGNEE all right,
title and interest in, under and to the said Trademarks, together with the
goodwill of the business symbolized by the trademarks, the right to bring suit
and recover damages for past infringement, and the registrations and
applications therefor. ASSIGNOR hereby agrees to execute any additional
documents to accomplish this Assignment.

     
ASSIGNOR:
  OCWEN FINANCIAL CORPORATION
 
   
Date:  
   
 
  By:
 
  Title:
 
   
ASSIGNEE:
  ALTISOURCE SOLUTIONS S.À R.L.
 
   
Date:  
   
 
  By:
 
  Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
TRADEMARK ASSIGNMENT
Trademarks
Registered

              Country   Trademark   Reg. No.   Class
 
           
European Community
  REALSynergy & Design (Black & White)   6380951   09 , 36, 38
 
           
European Community
  REALSynergy Logo (Black & White)   6380943   09 , 36 , 38
 
           
European Community
  REALTRANS   1174531   38
 
           
European Community
  REALTRANS & Arrow Design   1174515   38
 
           
European Community
  REALTRANS.COM   1174440   38
 
           
European Community
  WWW.REALTRANS.COM   1174473   38
 
           
Japan
  REALSAMM   4690653   09
 
           
Switzerland
  REALPORTAL   578928   09 , 42
 
           
Switzerland
  REALSAMM   578931   09
 
           
Switzerland
  REALSERVICING   578930   09 , 42
 
           
Switzerland
  REALSynergy & Design (Black & White)   569462   09
 
           
Switzerland
  REALSynergy Logo (Black & White)   569461   09
 
           
Switzerland
  REALTRANS   578929   38
 
           
Taiwan
  REALSAMM   092007306   09
 
           
United States of America
  REALPORTAL   3333964   09 , 42
 
           
United States of America
  REALREMIT   3083245   09
 
           
United States of America
  REALREMIT   3283741   38
 
           
United States of America
  REALREMIT   3493927   35 , 36
 
           
United States of America
  REALSAMM   2863435   09
 
           
United States of America
  REALSERVICING   2813709   09 , 42

 



--------------------------------------------------------------------------------



 



              Country   Trademark   Reg. No.   Class
 
           
United States of America
  REALSYNERGY   2729544   09
 
           
United States of America
  REALSynergy & Design (Black & White)   3481637   09
 
           
United States of America
  REALSynergy Logo (Black & White)   3334360   09
 
           
United States of America
  REALTRANS   2470168   38
 
           
United States of America
  WE MAKE YOUR LOANS WORTH MORE   3410572   35 , 36

Pending

              Country   Mark   App. No.   Class
 
           
European Community
  THINKING AHEAD. DELIVERING TODAY.   8210155   09, 35, 36, 38, 42
 
           
European Community
  REALDOC   8216673   09, 39, 42
 
           
India
  THINKING AHEAD. DELIVERING TODAY.   1804060   09, 35, 36, 38, 42
 
           
India
  REALDOC   1807108   09, 39, 42
 
           
India
  REALPORTAL   1701114   09, 42
 
           
India
  REALREMIT   1701116   09, 35, 36, 38
 
           
India
  REALSAMM   1701113   09
 
           
India
  REALSERVICING   1701115   09, 42
 
           
India
  REALSYNERGY   1701111   09
 
           
India
  REALSynergy & Design (Black & White)   1613797   09
 
           
India
  REALSynergy Logo (Black & White)   1613796   09
 
           
India
  REALTRANS   1701112   38
 
           
Norway
  THINKING AHEAD. DELIVERING TODAY.       09, 35, 36, 38, 42
 
           
Switzerland
  THINKING AHEAD. DELIVERING TODAY.       09, 35, 36, 38, 42
 
           
Switzerland
  REALDOC   506092009   09, 39, 42
 
           
Switzerland
  REALREMIT   583202008   09, 35, 36, 38
 
           
Switzerland
  REALSYNERGY   583182008   09
 
           
Turkey
  THINKING AHEAD. DELIVERING TODAY.       09, 35, 36, 38, 42
 
           
United States of America
  HELPING HOMEOWNERS IS WHAT WE DO!   77/103348   35, 36

 



--------------------------------------------------------------------------------



 



              Country   Mark   App. No.   Class
 
           
United States of America
  REALDOC   77/596166   09, 39, 42
 
           
United States of America
  THE LEADER IN LOSS MITIGATION!   77/125656   35, 36
 
           
United States of America
  THINKING AHEAD. DELIVERING TODAY.   77/593386   09, 35, 36, 38, 42
 
           
Uruguay
  THINKING AHEAD. DELIVERING TODAY.   401.096   09, 35, 36, 38, 42

 



--------------------------------------------------------------------------------



 



EXHIBIT III
TO
INTELLECTUAL PROPERTY ASSIGNMENT
ASSIGNMENT OF COPYRIGHT
          WHEREAS, Ocwen Financial Corporation, a Florida corporation, having a
place of business at 1661 Worthington Road, West Palm Beach, Florida 33409
(hereinafter “ASSIGNOR”) owns the copyright in and to the work(s) shown on the
attached Schedule A (hereinafter “the Work(s)”) and has agreed to transfer to
Altisource Solutions S.à r.l., a société à responsabilité limitée organized and
existing under the laws of Luxembourg, having a place of business at 2-8 Avenue
Charles De Gaulle, L-1653 Luxembourg (hereinafter “ASSIGNEE”) all right, title,
and interest in and to the Work(s); and
WHEREAS, ASSIGNEE desires to acquire all right, title, and interest in and to
the Work(s).
     NOW, THEREFORE, for FIVE DOLLARS ($5.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
ASSIGNOR hereby assigns and transfers to ASSIGNEE, its successors and assigns,
the entire right, title, and interest that ASSIGNOR owns or may be deemed to own
in and to the copyright(s) in the Work(s) throughout the world, and the right to
sue for and collect all awards, proceeds, and compensation accruing for past
infringements of the copyright(s) in the Work(s). In furtherance hereof,
ASSIGNOR hereby agrees to execute any additional documents to accomplish this
transfer.

     
ASSIGNOR:
  OCWEN FINANCIAL CORPORATION
 
   
Date:  
   
 
  By:
 
  Title:
 
   
ASSIGNEE:
  ALTISOURCE SOLUTIONS S.À R.L.
 
   
Date:  
   
 
  By:
 
  Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
ASSIGNMENT OF COPYRIGHT
Registered Copyrights

          Title of Work   Registration No.   Registration Date IMAP software  
TXu000999586   May 22, 2001

 



--------------------------------------------------------------------------------



 



EXHIBIT IV
TO
INTELLECTUAL PROPERTY ASSIGNMENT
DOMAIN NAME ASSIGNMENT
          WHEREAS, Ocwen Financial Corporation, a Florida corporation
(“ASSIGNOR”), has registered and is the current owner of the domain names listed
in Schedule A (the “Domain Names”);
          WHEREAS, ASSIGNOR desires to transfer to Altisource Solutions S.à
r.l., a société à responsabilité limitée of Luxembourg (“ASSIGNEE”), all right,
title, and interest in and to said Domain Names; and
          WHEREAS, ASSIGNEE is desirous of acquiring said Domain Names.
          NOW, THEREFORE, for the sum of FIVE DOLLARS ($5.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ASSIGNOR hereby assigns, transfers, and conveys to ASSIGNEE, its
successors, transferees, and assignees, all of ASSIGNOR’s right, title, and
interest in and to said Domain Names. ASSIGNOR hereby agrees to execute any
additional documents to accomplish this Assignment.

     
ASSIGNOR:
  OCWEN FINANCIAL CORPORATION
 
   
Date:  
   
 
  By:
 
  Title:
 
   
ASSIGNEE:
  ALTISOURCE SOLUTIONS S.À R.L.
 
   
Date:  
   
 
  By:
 
  Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
DOMAIN NAME ASSIGNMENT
Domain Names
alti-ltd.com
altiportfoliosolutions.com
alti-ps.com
altisource.ch
altisourcelimited.com
altisource-ltd.com
altisourceportfoliosolution.com
altisource-ps.com
altisource-pslimited.com
altisourceus.com
ora-rmsi.com
pmos-llc.com
premiumtitleservices.com
realportal.com
realremit.com
realsamm.biz
realsamm.com
realservicing.biz
realservicing.net
realtrans.biz
realtrans.com
realtrans.info
realtrans.net
synergysoftware.com
Alitsourcebid.com
Alitsourcebid.net
Alitsourcebid.org
Alitsourcebid.us
Alitsourcebid.biz
Altisourcebid.com
Altisourcebid.net
Altisourcebid.org
Altisourcebid.us
Altisourcebid.biz
Altisourcehomes.com
Altisourcehomes.net
Altisourcehomes.us
Altisourcehomes.org
Altisourcehomes.biz
Altisource-homes.com
Altisource-homes.net
Altisource-homes.us
Altisource-homes.org
Altisource-homes.biz

 



--------------------------------------------------------------------------------



 



AltisourceHome.com
Altisourcehome.net
Altisourcehome.us
Altisourcehome.org
Altisourcehome.biz
altisource.eu
altisourceportfoliosolutions.eu
altisource.lu
altisourceportfoliosolutions.lu
altisourceportfoliosolutions.ch
altisource.in
altisourceportfoliosolutions.in
altisource.ca
altisourceportfoliosolutions.ca
altisource.com.mx
altisourceportfoliosolutions.com.mx
altisource.cn
altisourceportfoliosolutions.cn
altisource.tw
altisourceportfoliosolutions.tw
altisource.hk
altisourceportfoliosolutions.hk
altisource.co.nz
altisourceportfoliosolutions.co.nz
altisource.ru
altisourceportfoliosolutions.ru
altisource.net
altisourceportfoliosolutions.net
altisource.org
altisourceportfoliosolutions.org
altisourceportfoliosolution.com
globalservicingsolutions.com

 